Citation Nr: 1022166	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, lumbar spine (low back condition).


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
2000.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran had originally requested a video conference 
hearing before the Board in August 2009.  In an October 2009 
facsimile transmission, the Veteran requested that his 
previous request for a personal hearing be withdrawn.  


FINDINGS OF FACT

The Veteran's low back condition is characterized by pain and 
forward flexion to at least 40 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back condition are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  These notice requirements apply to all five 
elements of a service connection claim, including disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a July 2007 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how disability ratings and effective 
dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  VA treatment records, VA medical 
examination results, and statements of the Veteran, his 
wife, and his coworker have been associated with the record.  
In December 2008, VA requested the Veteran's Social Security 
Administration (SSA) records.  SSA responded later that 
month that it was unable to locate the Veteran's medical 
record.  In January 2009, VA informed the Veteran that it 
was unable to locate those records and requested the Veteran 
send VA any SSA in his possession.  In a February 2009 
statement, the Veteran responded that he had no additional 
information on SSA records.  Additionally, in June 2009 VA 
issued a formal finding of the unavailability of SSA 
records. The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.

Analysis

The Veteran was service connected for mechanical low back 
syndrome in April 2001, evaluated as 10 percent disabling, 
effective September 1, 2000.  In an April 2004 rating 
decision, that evaluation was increased to 20 percent, 
effective September 29, 2003.  He filed a claim for an 
increased rating in April 2007.

In order to qualify for the next higher evaluation of 40 
percent, the Veteran's service connected low back condition 
must be characterized by forward flexion limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

VA treatment records from May 2007 include a musculoskeletal 
examination that found the Veteran's gait and station to 
appear normal.  There was mild tenderness at the 
paravertebral area and questionable spasm.  The Veteran 
reported low back pain rated as 6 out of 10.  VA treatment 
records from June 2007 note that the Veteran reported low 
back pain rated as 5 out of 10.

In January 2008, the Veteran underwent a VA medical 
examination in conjunction with this claim.  At that time, 
the Veteran complained of daily back pain with problems 
lifting any weight and bending.  He also stated that he 
suffered from flare-ups of worsening pain approximately six 
times a month, lasting for several hours.  Upon physical 
examination, the VA examiner found no objective findings of 
radiculopathy.  The Veteran ambulated unassisted with a 
normal gait.  There was no heat, swelling, or erythema of the 
thoracolumbar spine.  The Veteran experienced mild pain on 
palpation in the lower lumbar area.  There were no muscle 
spasms and no costovertebral angle tenderness.  Repetitive 
range of motion testing found forward flexion from zero to 40 
degrees, extension from zero to 10 degrees, left and right 
lateral flexion from zero to 20 degrees, and left and right 
lateral rotation from zero to 30 degrees.  Pain was noted 
with extreme lateral flexion and lateral rotation, 
bilaterally.

VA treatment records from March 2008 note the Veteran's 
report of low back pain rated as 8 out of 10.  Records from 
August 2008 note that the Veteran requested a cane that he 
received that month.  At the time of his September 2008 VA 
medical examination in conjunction with his bladder claim, 
the examiner noted that the Veteran had a slight right-sided 
limp, bent slightly at the waist, and used a cane.

In his April 2008 notice of disagreement, the Veteran noted 
that his low back condition interfered with his ability to 
perform normal functions, specifically using the toilet, and 
that he required assistance to dress and put on shoes.  In 
his November 2008 VA Form 9, the Veteran stated that during 
flare-ups he would suffer from back pain for weeks and has to 
adjust his lifestyle around his disability.  In his January 
2009 letter, the Veteran reiterated that he did not lift any 
objects over 10 lbs. and was unable to bend over, stand, sit 
for long periods of time, dress himself, or put on shoes 
without assistance during a flare-up of his back pain.  He 
stated that these flare-ups usually last for weeks at a time.

In her August 2008 statement, the Veteran's wife confirmed 
that she helped him dress at times when his back pain would 
not allow the Veteran to bend.  She also confirmed the 
Veteran's statement that flare-ups of his back pain 
interfered with the Veteran's ability to use the toilet.  She 
state that the Veteran was unable to bend or sit for long 
periods of time and he avoided lifting anything over 10 
pounds for fear of hurting his back.  Likewise in an August 
2008 letter, the Veteran's co-worker stated that the Veteran 
was unable to stand for long periods of time or lift heavy 
objects due to his low back condition.  In a January 2009 
letter, the same co-worker stated that he had noticed the 
Veteran favoring his back on several occasions and that the 
Veteran was only able to lift the lighter supplies.

In July 2009, the Veteran underwent a VA medical examination 
in conjunction with this claim.  At that time, the Veteran 
complained of inability to lift, stoop, or squat and some 
difficulty with prolonged standing that caused discomfort in 
his lower back.  He stated that he takes Motrin two or three 
days a week and has missed several days of work a year.  Upon 
physical examination, the examiner found no obvious spasms or 
deformity, and normal lordotic curve.  The examiner noted no 
painful motion, no tenderness, no spasm, so edema, no 
fatigability, no lack of endurance, no weakness, and no 
instability.  The Veteran's active range of motion was 
forward flexion from zero to 50 degrees, extension from zero 
to 15 degrees, left and right lateral flexion from zero to 12 
degrees, and left and right lateral rotation from zero to 10 
degrees.  The examiner noted that the Veteran's range of 
motion was limited by suboptimal effort and the subjective 
complaints were inconsistent with the objective evidence.  
Regardless of the examiner's concerns, the Veteran's recorded 
range of motion was not sufficiently limited to warrant a 
higher disability evaluation.

The Veteran's symptoms most nearly approximate the criteria 
for a 20 percent evaluation.  The record shows forward 
flexion to at least 40 degrees, thereby not limited to 30 
degrees or less of forward flexion.  The record does show 
consistent complaints of pain, but additional functional 
limitations were not noted by the VA examiners.  Likewise, 
the record does not show ankylosis.  Thus, the rating 
criteria for a 40 percent evaluation are not satisfied.  38 
C.F.R. § 4.71a, Diagnostic Code 5242.  For these reasons, 
the Board determines that preponderance of the evidence is 
against the assignment of an evaluation in excess of 20 
percent for the Veteran's low back condition.  38 C.F.R. § 
4.7.

The Board has considered whether separate compensation was 
warranted for neurological symptoms.  The evidence of record 
does not show the existence of any associated objective 
neurologic abnormalities, thus such compensation is not 
warranted.  The Veteran is currently service connected for 
neurogenic bladder that has not been associated with this 
condition and has separately pursued an increased evaluation 
for that condition during the pendency of this appeal.  
Therefore, that issue is not before the Board at this time.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent, or indeed 
any, periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  In his 
November 2008 and January 2009 letters, the Veteran stated 
that his continuous back problems limited the types of jobs 
he can hold.  The Board accepts this statement as true, 
however, the evidence of record indicates that the Veteran 
is currently employed.  The statements of the Veteran and 
his co-worker serve to illustrate that the Veteran and his 
co-workers have accommodated his disability by having other 
workers to lift the heavy objects in the kitchen.  
Additionally, the Veteran informed the July 2009 VA examiner 
that his employer allowed him to take breaks when he 
experienced sharp back pain.  The Veteran stated that he 
missed work due to flare-ups of back pain.  The record does 
not contain any evidence related to the amount of work time 
lost due to this disability.  No incapacitating episodes 
have been noted.  Some impairment to employment is expected 
and contemplated in the 20 percent evaluation.  38 U.S.C.A. 
§ 1155 (stating that disability ratings are intended to 
represent the average impairment of earning capacity 
resulting from disability).  However, the evidence of record 
does not reflect any factor which takes the Veteran outside 
of the norm, or which presents an exceptional case where the 
currently assigned staged ratings are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of 
the one-year period before the claim was received has the 
Veteran's spine disability warranted an evaluation in excess 
of 20 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, lumbar spine, is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


